Citation Nr: 0601537	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  93-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for laxity of the 
collateral ligaments of the right knee, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 decision in 
which the RO, inter alia, continued the veteran's rating of 
10 percent for the service connected collateral ligament 
laxity of the right knee.  The veteran filed a notice of 
disagreement (NOD) in April 1992, the RO issued a statement 
of the case (SOC) in May 1992, and the veteran filed a 
substantive appeal in June 1992.

In August 1992, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  

In September 1995, November 1998, April 2002 and August 2003, 
the Board remanded this matter to the RO for further action.  
Following its completion of the Board's requested actions, 
the RO most recently continued the denial of the veteran's 
claim (as reflected in a August 2005 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, during 
the pendency of the appeal, in February 2000, the RO assigned 
a separate 10 percent rating for degenerative joint disease 
(DJD) of the right knee, effective August 9, 1994.  In an 
April 2002 decision, the Board denied, inter alia, a higher 
rating for right knee DJD.  Hence, the only claim for a 
higher rating for right knee disability is that on the title 
page. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Ligamentous laxity of the right knee is no more than 
slight.


CONCLUSION OF LAW

The criteria for rating greater than 10 percent for laxity of 
the collateral ligaments of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through a May 1992 SOC, supplemental SOCs (SSOCs) in March 
1993, November 1996 March 1997, August 1997, February 2000, 
May 2000 and August 2005, and notice letters in May 2004 and 
December 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the May 2004 and December 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in connection with the claim on appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the January 1992 rating action on appeal.  However, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000.  Moreover, the Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the veteran.  In this regard, the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  

As indicated above, the May 1992 SOC, as well as March 1993, 
November 1996 March 1997, August 199, February 2000, May 2000 
and August 2005 SSOCs, notified the veteran what was needed 
to substantiate his claim and also identified the evidence 
that had been considered with respect to the claim.  
Furthermore, in the May 2004 and December 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After the notice 
letters, SOC, and SSOCs (to include the Board's remands of 
September 1995, November 1998, April 2002 and August 2003 
remands) the veteran was afforded an opportunity to respond.  
In response, the veteran has not identified any pertinent 
medical records that have not already been obtained.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are 
voluminous treatment records.  In connection with his claim, 
the veteran has been afforded a number of VA examinations; 
the reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim that 
needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO rated the veteran's service connected 
right knee laxity of the collateral ligaments pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a 
10 percent rating has been in effect since February 1982.

Diagnostic Code 5257 is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  Under this code, a 10 percent disability rating 
is warranted for slight disability, a 20 percent evaluation 
is warranted for moderate disability, and a 30 percent 
evaluation is warranted for severe disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The present appeal stems from an October 1991 request for 
increased benefits.

During the August 1992 RO hearing, the veteran testified that 
his right knee occasionally gave way and that he experienced 
instability, mainly with forward motion.  

An August 1994 clinical record includes a notation as to a 
positive McMurray's test.  On VA orthopedic examination in 
October 1996, the veteran wore a knee support and  
experienced pain with drawer pull and lateral manipulation 
and percussion.

In November 1998, a clinical record includes a notation that 
the veteran could perform full range of motion of the right 
knee, and the anterior drawer test was negative.  No joint 
line tenderness was noted.  Although the veteran reported 
that he felt that his right knee would give out, clinical 
findings on examination in February 1999 were essentially as 
previously noted.  The knee "appeared" to be unstable on 
examination afforded in January 2000.

August 2004 clinical progress notes document that the veteran 
experienced right knee joint instability only 
"periodically".  At that time, the examiner documented the 
complete absence of any ligament laxity.

The veteran was afforded a knee examination in April 2005.  
The examiner conducted a review of the claims file and 
considered the history of the disability at issue.  On 
physical examination, the right knee showed mild tenderness.  
There was no effusion or subluxation, and the examiner 
characterized the right knee instability as "mild".  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that than the currently 
assigned 10 percent rating for right knee laxity is 
warranted.  As indicated above, the pertinent medical 
demonstrates no more than overall slight disability, which is 
consistent with the current 10 percent rating.  Prior to the 
April 2005 examination, treatment providers found no laxity, 
or recorded complaints of no more than periodic laxity 
(consistent with the veteran's own 1992 hearing testimony).  
Moreover, the September 2005 examiner described the veteran's 
instability as mild (which the Board accepts as indicative of 
a "slight" assessment of severity), which is consistent 
with the other medical evidence pertinent to this claim for 
increase.  Finally, while treatment records include reference 
to the veteran's knee brace, the fact remains that the 
overall medical evidence shows no more than slight 
ligamentous laxity of the right knee.  As such, the record 
presents no basis for assignment of any higher rating under 
Diagnostic Code 5257.  

The Board also points out that there is no basis for 
assigning a higher rating for the disability under any other 
diagnostic code.  While, as noted in the introduction above, 
the veteran has been granted a separate rating for 
osteoarthritis of the knee, the Board has already denied a 
higher rating for that disability.  More importantly, 
manifestations of that disability may not be considered in 
evaluating the disability currently under consideration.  See 
38 C.F.R. § 4.14 (2005).  This would include any limitation 
of motion of the right knee, or functional loss due to pain, 
weakness, or fatigability of the knee (factors for 
consideration when evaluating disabilities rated on the basis 
of limitation of motion).  See 38 C.F.R. §§ 4.71a, 5110, 
5260, and 5261.  See also 38 C.F.R. §§ 4.40 and 4.45; Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995). 

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to in the May 2000 SSOC).  There simply is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Under these circumstances, the claim for a higher rating must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating greater than 10 percent for laxity of the collateral 
ligaments of the right knee is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


